El Juez Asociado Señor Todd, Jr-,
emitió la opinión del tribunal.
Al adquirir por compra Angel M. Villamil una parcela de terreno en Santurce de 1,454.59 metros, encontró en uno de los solares de dicho terreno dos pequeñas edificaciones de madera con techo de zinc, propidad de José Camacho y Dolores Burgos, quienes las habían edificado con el consenti-miento de los anteriores dueños del terreno. Villamil radicó demanda de desahucio en precario contra ellos y contra José Vélez Cruz, a quien le tenían dadas en arrendamiento las mencionadas edificaciones, alegando que poseían el solar sin pagar canon o merced alguna.
Llamado el caso para la vista de la primera comparecen-cia, por estipulación de las partes la corte señaló tanto la primera como la segunda comparecencia para el día 10 de diciembre de 1943, en cuyo día no comparecieron los deman-dados. Al manifestar el abogado del demandante que iba a *823solicitar sentencia, la corte preguntó a éste si quería decla-rar, procediendo Yillamil a prestar testimonio.
El día 16 de diciembre de 1948 la Corte de Distrito de San Juan dictó sentencia declarando sin lugar la demanda. Hizo constar en su opinión que la prueba demostró “que las edificaciones .... fueron construidas en .el solar;.de. buena fe y con el consentimiento del anterior: dueño. ” El demandante pidió la reconsideración de la sentencia, por el fundamento de que, al declarar en el caso, ofreció a la corte pagar la suma de $300 como indemnización. por las edifica-ciones, o, de no estar conformes los demandados con dicha cantidad, “ a que se nombrasen tasadores de acuerdo con los preceptos de ley y a satisfacer el importe que así se adjudicase a los demandados, antes de que se ejecutara la sentencia que se pudiera dictar en: contra de. ellos.” La corte de distrito declaró sin lugar la reconsideración y el demandante apeló. ; .
 La única cuestión a resolver es si dentro del procedimiento de desahucio en precario puede y debe resolverse el importe de las edificaciones pertenecientes a un demandado y construidas de buena fe, cuando el demandante. no alega un derecho de propiedad sobre'tales-edificaciones, en contra del demandado, sino que por el contrario reconoce el derecho de éste y ofrece satisfacer el importe de las mismas. Sostiene el apelante que esta cuestión es nueva en nuestra jurisdicción, y claramente distinguible de la doctrina-sentada por la jurisprudencia de este tribunal.
El- ratio decidendi de los casos de Rivera v. Santiago, 56 D.P.R. 381, Carrasquillo v. Ripoll y Maldonado, Int., 56 D.P.R. 395, Palermo v. Corte, 58 D.P.R. 189, y Aybar v. Jiménez, 60 D.P.R. 745, es que las edificaciones levantadas de buena fe en terreno ajeno ceden por derecho, de accesión a favor de los dueños del terreno, siempre .que éstos,paguen previamente tanto el importe de los materiales como el costo de la mano de obra, y que, por consiguiente, ñó procede el desahucio en precario contra el edificante de buena fe, a me-*824nos que exista un pacto que regule los derechos de los liti-gantes.
Siguiendo esta doctrina, en el caso de Reyes v. Vázquez, 58 D.P.R. 786, 791, se resolvió que “La demanda en el pre-sente caso no alega que el demandante haya hecho ese pago <con anterioridad a la radicación de la demanda y por tanto no aduce hechos suficientes para que el demandante pueda "basar en ellos una acción de desahucio en precario.” (Bas-tardillas nuestras-)
En-el caso de autos los únicos hechos alegados en la de-manda son que el demandante, en unión de su esposa, posee y es dueño del solar que se describe; que en el referido solar hay dos casas, propiedad de los demandados, dadas en arrendamiento a José Vélez Cruz; que los demandados po-seen el mencionado solar en precario, sin pagar canon o merced alguna, y en contra de la voluntad del demandante, todo ello acompañado de la petición de sentencia. Bajo la doctrina del caso de Reyes v. Vázquez, esta demanda es in-•suficiente.
No podemos resolver en apelación que la declaración del demandante tuvo el efecto de enmendar la demanda. Si bien en Viñas v. Hernández, 60 D.P.R. 276, ratificando lo resuelto en Pueblo v. Sucn. Valdés, 31 D.P.R. 223 y Maniscalco & Nuccio v. Sancho Bonet, Tes., 51 D.P.R. 515, resolvimos que las demandas podrán considerarse como enmendadas por la prueba que se presentó sin oposición en el juicio, en el presente caso la prueba fué presentada en ausencia de la parte contraria, y por tanto no puede decirse que ésta tuvo oportunidad para objetar ese extremo. Empero, aun cuando la considerásémos como enmendada, no se subsanaría su deficiencia, pues al interpretar el artículo 297 del Código Civil1 los casos mencionados requieren previa indem-*825nizaeión, y no previo ofrecimiento de pago. La razón es ob-via: si la oferta no es aceptada, es necesario el juicio de-clarativo para qne, de acnerdo con las reclamaciones, se pneda establecer la indemnización.

Debe confirmarse la sentencia apelada.


(1)Artículo 297. — El dueño del terreno en que se edificare, sembrare o plan-tare de buena fe, tendrá derecho a hacer suya la obra, siembra o plantación, previa la indemnización establecida en los artículos 382 y 383 de este código, o a obligar al que fabricó o plantó, a pagar el precio del terreno, y al que sembró, la renta correspondiente.